ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_01_FR.txt. SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 230

la Convention de 1892 et elles furent plus tard spécifiquement
visées par une déclaration additionnelle du mois de décembre de la
même année. Ni en 1892, ni à aucune époque depuis lors, les Pays-
Bas n’ont rejeté les assertions belges de souveraineté, jusqu'au
jour où le différend s’est élevé entre les deux États en 1922.

Après examen de la situation ayant existé en ce qui est des par-
celles litigieuses et des faits invoqués par les deux Gouvernements,
la Cour constate que la souveraineté de la Belgique établie en 1843
sur les parcelles litigieuses ne s’est pas éteinte.

Par ces motifs,

La Cour,

par dix voix contre quatre,

dit que la souveraineté sur les parcelles cadastrales connues de
1836 à 1843 sous les n°5 gi et 92, section A, Zondereygen, appartient
au Royaume de Belgique.

Fait en anglais et en francais, le texte anglais faisant foi, au
Palais de la Paix, a La Haye, le vingt juin mil neuf cent cinquante-
neuf, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume de Belgique et au Gouvernement du
Royaume des Pays-Bas.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
{Signé} GARNIER-COIGNET.

Sir Hersch LAUTERPACHT, juge, fait la déclaration suivante:

J'ai voté en faveur d’un arrêt déterminant que la souveraineté
sur les parcelles litigieuses appartient aux Pays-Bas.

L'article 90 du Procès-verbal descriptif de la Convention de
délimitation de 1843, en attribuant ces parcelles à la Belgique,
prétend transcrire mot à mot le Procès-verbal communal établi
entre Baerle-Duc et Baarle-Nassau, qui attribue ces parcelles aux
Pays-Bas. Les Pays-Bas ont produit devant la Cour un document
qu'ils ont présenté comme l’un des deux exemplaires originaux de
ce Procès-verbal communal. Aucun autre exemplaire de ce Procès-
verbal original n’a été produit devant la Cour. L’authenticité du

25
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 231

Procès-verbal produit par les Pays-Bas n’a pas été contestée —
bien que la Belgique ait prétendu qu'une erreur avait été commise
en cours de transcription. D’un autre côté, les Pays-Bas ont pré-
tendu qu'une erreur, dans le sens contraire, s'était produite au
cours de la transcription de ce document, lors de l'adoption du
Procès-verbal descriptif en 1843. Pour reprendre les termes du
conseil pour la Belgique, l'accumulation des erreurs dans la présente
instance était telle que tout se passait « comme si un démon mali-
cieux menait toute cette affaire ». Je suis parvenu à l'opinion que
les preuves soumises à la Cour sous forme des procès-verbaux
officiels, extrêmement succincts, de la Commission de délimitation
et d’une correspondance fragmentaire et discontinue, n’ont pas
entièrement dissipé l’effet de la situation confuse ainsi créée. Les
circonstances dans lesquelles a été adopté, en 1843, le Procès-verbal
descriptif, doivent jusqu’à un certain point rester conjecturales. En
particulier, on n’est pas parvenu à formuler une conclusion directe
sur l'authenticité ou l’inauthenticité de la pièce fondamentale
présentée comme moyen de preuve, qui est le seul exemplaire
existant du Procès-verbal communal produit par les Pays-Bas.
En outre, alors que les commissaires qui rédigèrent le Procès-verbal
descriptif avaient des pouvoirs étendus, ils n'avaient pas en tout
cas pouvoir de doter d'efficacité juridique un document dans
lequel ils prétendaient transcrire mot à mot le Procès-verbal
communal et observer le siaitu quo, mais dans lequel, en fait, ils
modifiérent le Procès-verbal communal et s’écartèrent du statu quo.
Le droit ne connaît aucun pouvoir de cet ordre. Pour ces raisons,
j'estime que les clauses pertinentes de la Convention doivent être
considérées comme nulles et inapplicables, pour cause d'incertitude
et de divergences non résolues.

Le compromis du 26 novembre 1957 qui soumet le différend à
la Cour est, à dessein, rédigé de manière à ne pas limiter les fonc-
tions de la Cour à une décision fondée exclusivement sur la
Convention de 1843. Par le caractère général de ses termes, il laisse
à la Cour toute possibilité de se prononcer sur la question de sou-
veraineté, en se référant à toute considération pertinente, fondée
ou non sur la Convention. Par conséquent, dans les circonstances
actuelles, il semble régulier que la Cour prenne une décision en se
référant à ce fait non controversé, qu’au moins pendant les cin-
quante années qui suivirent l’adoption de la Convention, l'exercice,
par le Gouvernement des Pays-Bas et ses fonctionnaires, de l’auto-
rité administrative normale sur les parcelles en question n’a fait
l’objet d'aucune contestation. A mon avis, il n’y a pas lieu, en l’oc-
currence, d'appliquer à un titre acquis par un traité clair et sans
équivoque les règles astreignantes de la prescription: un tel traité
n'existe pas. On a prétendu que l’exercice ininterrompu d’une acti-
vité administrative de la part des Pays-Bas était due non point à
une reconnaissance par la Belgique de la souveraineté des Pays-Bas,
mais au fait que les parcelles en question forment une enclave à

26
SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 232

l’intérieur du territoire néerlandais et que, par conséquent, il était
naturel que des actes administratifs y aient été accomplis par
les Pays-Bas, dans le cours normal des affaires. Cependant, le
fait que les conditions locales aient nécessité l'exercice normal et
non contesté d'activités administratives de la part des Pays-Bas
apporte une raison supplémentaire pour décider qu’en l’absence de
claires stipulations d’un traité, il n’y a aucune nécessité de perturber
la situation actuelle et de perpétuer une anomalie géographique.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Le statut juridique international des parcelles litigieuses nous
paraît extrêmement douteux. ~~

Les faits et circonstances (décisions de la Commission mixte de
délimitation, lettres, etc.) à la base de l'hypothèse belge selon
laquelle l’exemplaire, non présenté à la Cour, du Procès-verbal
communal de 1841 attribuait les parcelles litigieuses à la Belgique
ou que les commissaires-démarcateurs l’avaient rectifié dans ce
sens, faits qui remontent à plus d’un siècle, ne permettent pas, à
notre avis, de conclure avec une certitude suffisante que l'hypothèse
belge correspond aux faits.

D'autre part, la thèse des Pays-Bas selon laquelle une erreur se
serait glissée dans le procès-verbal attaché à l’article go du Procès-
verbal descriptif de 1843 n’est basée, elle aussi, que sur une hypo-
thèse, c'est-à-dire sur le simple fait que le texte du Procès-verbal
communal de 1841 s’écarte du texte du procès-verbal attaché à
l’article go du Procès-verbal descriptif de 1843.

Nous trouvant ainsi devant l'alternative de devoir choisir entre
deux hypothèses conduisant à des résultats opposés quant à la
question de savoir à qui appartient la souveraineté sur les parcelles
litigieuses, nous croyons devoir donner la préférence à l’hypothèse
qui nous paraît être la moins spéculative et c'est, à notre avis,
celle des Pays-Bas. C’est la raison pour laquelle nous avons hésité
à nous associer au jugement de la Cour.

MM. ARMAND-UGON et MORENO QUINTANA, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé) H. K.
(Paraphé) G.-C.

27
